JAMES R. KNOTT, Deputy Commissioner.
On January 17, 1953 claimant Stewart Ramey sustained a back injury arising out of and in the course of his employment with Circle F Dairy Ranch, Inc. in Palm Beach County. Ramey’s claim for the benefits of the Act on account of his injury is controverted by his employer on the ground that his work consisted of “agricultural farm labor” and is thus exempted from the provisions thereof. Section 440.02(1), Florida Statutes 1951.
The claimant’s duties were those of a general dairy worker, and included the feeding and. care and milking of the cows, and the maintenance and upkeep of the dairy farm. The employer provided houses on the dairy farm for its employees’ living quarters, one of which was occupied by the claimant and his family. The claimant’s injury occurred while he was lifting garbage cans, in hauling garbage from the houses provided by the employer for the employees. The employer carried workmen’s compensation insurance on those of its employees who were engaged in the processing and distribution of its dairy products, but not on its dairy farm workers.
The question is presented as to whether, as a matter of law, dairy farm work constitutes “agricultural farm labor.” The specific question at issue has not been heretofore decided by the Supreme Court of Florida. Leading authorities from other states, however, support the conclusion that dairy farm work comes under the general classification of agricultural farm labor. See Plemmons v. Pevely Dairy Co. (St. Louis Ct. of App.), 233 S. W. 2d 426, and cases therein cited; Hardy v. Gapen (Pa. Super. Ct.), 14 A. 2d 892; Greischar v. St. Mary’s College (Minn.), 222 N. W. 525; and Holmes v. Travelers Ins. Co. (Ct. Civ. App. Texas), 148 S. W. 2d 270.
The work in which the claimant was engaged at the time of his injury constituted in my opinion agricultural farm labor, his claim does not fall within the provisions of the Act and must therefore be denied.